DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidery et al. (US 2014/0131580 A1, hereinafter “Sidery”).
	Claims 1 and 12.  Sidery discloses in Fig.s 1, 3a-c) a configurable beam injector comprising: 
a light source (1) adapted to generate a beam of light (3, 107); 
at least one lens to expand (Para [0036]) and collimate (Para [0035]) the beam of light (3, 107); 
a first grid plate (110) with a first side, a second side, a plurality of unblocked beam pathways (113), and a plurality of blocked beam pathways (111); 
a second grid plate (100) with a first side, a second side, a plurality of unblocked beam pathways (103), and a plurality of blocked beam pathways (101); 
wherein: the first side of the second grid plate (100) is positioned facing the second side of the first grid plate (110), 
the first grid plate (110) receives the plurality of beam of light (3, 107) from the light source (1), the first grid plate (110) is configured to block a first subset of the plurality of beams of light (3, 107) by the plurality of blocked beam pathways (111) and transmit remaining beams of light through the unblocked beam pathways (113); and

Claim 2. Sidery discloses the configurable beam injector of claim 1, wherein the second (100) grid plate is substantially aligned with the first (110) grid plate (Fig. 3A).
Claim 9. Sidery discloses the configurable beam injector of claim 1 wherein the first grid plate and the second grid plate both contain a square pattern of beam pathways (Fig. 2 and Figs. 3).
Regarding method claims 15-20, the method appears not patentably distinct from the product claims therefore, see the rejection to claims 1-2, 9, and 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sidery in view of Murshid et al. (US 7,639,909 B2, hereinafter “Murshid”).
Sidery discloses the configurable beam injector of claim 1, but do not teach the configurable beam injector is included in an optical switching circuit, and is configured to transmit a number of beams that corresponds to a number of MEMS mirrors in the optical switching circuit.
Murshid teaches a light ray beam injector (Claim 8) can be configured to transmit a number of  beams that corresponds to a number of MEMS mirrors in the optical switching circuit 
Regarding claim 14, Sidery teaches the invention of claim 1 and teaches the second grid plate (100) is driven with a control signal (310); therefore, the data connector is considered to be implicitly disclosed to provide the control signal.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sidery in view of Melzner et al. (US 200900073696 A1, hereinafter “Melzner”).
Claims 4-6, Sidery discloses the invention of claim 1, but does not disclose a housing for the second grid plate, wherein the housing is configured to allow for insertion and removal of the second grid plate while the configurable beam injector is operational and the housing is configured to allow rotation of the second grid plate.
Melzner discloses in Fig. 1a and 2, a housing (2) configured to allow for insertion, removal and rotation for a grid plate.
It would have been obvious to one having ordinary skill in the art to modify a known housing for a grid plate as Melzner to the invention of Sidery.  One would be motivated to provide a housing to protect the grid plates and provide robustness by allow for grid plates to be replaced.
.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sidery in view of Montagne et al. (WO-2011/027254 A1, hereinafter “Montagne”).
Sidery discloses the invention of claim 1, and further discloses an optical blocking material (Para [0012],[0031]: “opaque”).  However, Sidery does not explicitly disclose the grid plate comprise beam pathways patterned in concentric circles.  Montagne teaches the grid plate can be a translucent screen (6) which includes radial and concentric black lines which allows the actuator to arrange such that it is rotatable around an axis parallel to the optical axis.  It would have been obvious to one having ordinary skill in the art to employ a radial or concentric circle beam pathways to the purpose of providing filtered and clear picture and color filter (Page 5, third paragraph
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883